Citation Nr: 0814774	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease (CAD).

4.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

5.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.

7.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

8.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

The issues of entitlement to a higher initial ratings for 
peripheral neuropathy of the lower extremities and PTSD are 
addressed in the remand that follows the order section of 
this decision.

FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in 
either ear.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.

3.  The veteran's coronary artery disease does not result in 
dyspnea, fatigue, angina, dizziness, or syncope with a 
workload of 8 METS (metabolic equivalents); there is no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

4.  The veteran's erectile dysfunction is manifested by 
impotency without visible deformity of the penis.

5.  The veteran's diabetes mellitus is manageable by 
restricted diet and use of two oral medications; the veteran 
has not had to take insulin, regulate his activities, and he 
has not had episodes of ketoacidosis or hypoglycemia.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for coronary artery disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7005 (2007).

4.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2007).

5.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the service connection claims, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA, to include notice 
that he submit any pertinent evidence in his possession, by 
letters mailed in June and September 2004, prior to its 
initial adjudication of the claims.  He was initially 
provided notice with respect to the disability-rating and 
effective-date elements of each of his claims in March 2006.  
Although he was not specifically informed in this letter that 
he should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  

In addition, although this letter was mailed after the 
initial adjudication of the claims, the Board is of the 
opinion that the veteran was not prejudiced as a result of 
the RO's failure to provide this notice at an earlier time.  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  Moreover, the Board has determined that 
service connection is not warranted for tinnitus or hearing 
loss disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the service 
connection claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
resulted from service noise exposure.  

An audiometric evaluation was conducted in April 2005; and at 
that time, the following puretone averages were recorded:

Hertz (Hz)	500	1000	2000	3000	4000 Average 
Right		25	30	25	15	30	25 
Left		25	25	25	20	35	26 

Speech discrimination was measured at 100 percent for the 
right ear and 100 percent for the left.  

Based on these findings, the regulatory definition of a 
hearing loss disability is not met.  That is, the auditory 
threshold in none of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies is not 26 
decibels or greater; and neither of the speech recognition 
scores is less than 94 percent.  See 38 C.F.R. § 3.385.  
Indeed, the April 2005 audiologist concluded that the 
veteran's hearing was within normal limits bilaterally.  

The Board has considered the veteran's statements with 
respect to his perceived loss of hearing acuity.  The veteran 
is competent to describe his perception of his hearing.  
However, service connection for impaired hearing shall only 
be established when hearing status as determined by 
audiometric testing meets the specified pure tone or speech 
recognition criteria.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  In this case, the criteria are not met.  

In terms of the veteran's tinnitus, service medical records 
contain no reference to tinnitus.  Reports of medical 
examinations conducted in October 1961, October 1965, May 
1968, and January 1969, continually show that no defects of 
the ears or in hearing on clinical evaluation.  Although the 
post-service medical evidence of record shows that the 
veteran currently has tinnitus, there is no post-service 
medical evidence of such diagnosis until many years after the 
veteran's discharge from service or of a nexus between the 
veteran's current tinnitus and his military service.  
Moreover, a VA physician's assistant who examined the veteran 
and reviewed the claims folder in April 2005 has opined that 
the veteran's tinnitus is related to post-service noise 
exposure.  

In essence, the evidence of a nexus between the veteran's 
current tinnitus and his military service is limited to his 
own statements.  This is not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, the Board has also considered the veteran's 
combat service.  Although Section 1154(b) lowers the 
evidentiary burden for establishing the presence of a disease 
or injury in service, it does not negate the need for medical 
evidence of a current disability or medical evidence of a 
nexus between a current disability and active service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, 
supra.  

Accordingly, the Board concludes that a preponderance of the 
evidence is against these claims, and therefore, service 
connection for a bilateral hearing loss disability and 
tinnitus is not in order.

Initial Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to either disability.  

A.  Coronary Artery Disease

The veteran's CAD is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  Diagnostic Code 7005 provides that a 
10 percent evaluation is warranted where a workload of 
greater than 7 METs, but not greater than 10 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope; or if 
continuous medication is required.  A 30 percent evaluation 
is warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2) (2007).

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for the veteran's 
service-connected CAD.  At the April 2005 VA examination the 
veteran's workload capacity following an exercise tolerance 
test was estimated as being 8.50 METS.  The veteran reported 
bilateral hip discomfort and dyspnea.  There was no evidence 
of chest pain or arrhythmia.  The examination report shows 
that the veteran completed a normal stress test.  

The above findings support the currently assigned rating of 
10 percent.  A higher evaluation, to 30 percent, is not 
warranted in this case since there is no evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray, and no evidence that workload of 7 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).





B.  Erectile Dysfunction

The veteran's erectile dysfunction is currently evaluated as 
noncompensable  pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  Throughout his appeal, the veteran has contended 
that he is entitled to an initial compensable rating for his 
service-connected erectile dysfunction.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  As such, the veteran' service-
connected disability of erectile dysfunction has been rated 
under Diagnostic Code 7522, which provides for a 20 percent 
rating for deformity of the penis with loss of erectile 
power.  

Upon a review of the record, the Board finds that the veteran 
is not entitled to a compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency 
without visible deformity of the penis.  In recognition of 
the veteran's erectile dysfunction, he was awarded special 
monthly compensation based on loss of use of a creative organ 
in the June 2005 rating decision.

Specifically, at the veteran's April 2005 VA examination, he 
reported that he has experienced erectile dysfunction and an 
inability to achieve a full erection since 2001.  He reported 
the use of Viagra and over the counter medication but at the 
time of the examination he had run out of his medication.  
The diagnosis was erectile dysfunction with impotence which 
began shortly after his diagnosis of diabetes mellitus.  
However, the record, to include VA treatment records, dated 
from 2001 to 2007, is void of any evidence of penile 
deformity.  As such, the veteran is not entitled to an 
initial compensable rating under Diagnostic Code 7522.



Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

C.  Diabetes Mellitus

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
rating for diabetes mellitus requires insulin or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The preponderance of the evidence is against the assignment 
of a rating in excess of 20 percent for the veteran's 
service-connected diabetes mellitus.  The April 2005 
examination report indicates that the veteran had never been 
hospitalized for ketoacidosis or hypoglycemia, and that his 
treatment was that of a special restricted diet as well as 
taking two oral medications.  None of the other post-service 
medical records reflect that the veteran has had to regulate 
his activities because of his diabetes.

In view of the absence of any medical evidence showing that 
the veteran has had episodes of ketoacidosis or hypoglycemia 
or requires regulation of his activities because of diabetes, 
an initial rating in excess of 20 percent is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).


D.  Extra-schedular Consideration

Finally, the Board has considered whether the veteran's 
claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The record 
reflects that the veteran has not required frequent 
hospitalization for his CAD, erectile dysfunction or diabetes 
mellitus and that the manifestations of the disabilities are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the veteran's erectile 
dysfunction would be to a compensable degree or that the 
industrial impairment from his CAD or diabetes mellitus would 
be in excess of that contemplated by the assigned rating.  
Therefore, the Board has determined that referral of the 
claims for extra-schedular consideration is not warranted.

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial disability rating in excess of 10 
percent for CAD is denied.

Entitlement to an initial compensable disability rating for 
erectile dysfunction is denied.

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.  


REMAND

The record reflects that the veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his peripheral neuropathy of the lower extremities and 
PTSD in April 2005.  During the veteran's January 2008 
hearing, he alleged that his peripheral neuropathy of the 
lower extremities had increased in severity since the April 
2005 VA examination.  Additionally, the recent medical 
evidence of record documents that the veteran underwent 
inpatient treatment at a VA facility in 2007 to help cope 
with his symptoms of PTSD.  Given the reported worsening of 
the veteran's peripheral neuropathy symptoms since his last 
VA examination, and the current medical evidence reflecting a 
possible increase in the veteran's PTSD symptoms since his 
last VA examination, the Board finds that new VA examinations 
are necessary in order to decide the veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran any additional required notice.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise, for the purpose 
of determining the extent of all 
impairment from the veteran's 
peripheral neuropathy of his lower 
extremities.  The claims folders must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The examiner 
should state which nerve is affected by 
the peripheral neuropathy and whether 
the veteran has complete paralysis of 
that nerve or incomplete paralysis of 
that nerve.  If the diagnosis is 
incomplete paralysis, the physician 
should state whether the incomplete 
paralysis is mild, moderate or severe.  

2.  The veteran also should be afforded 
a VA examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his PTSD.  The 
claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all 
current manifestations of the veteran's 
PTSD.  

The examiner should also provide an 
opinion concerning the current degree 
of social and industrial impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation 
of the significance of the score 
assigned.  

To the extent possible, the 
manifestations of the service-connected 
PTSD should be distinguished from those 
of any other psychiatric disorder found 
to be present.  In addition, the 
examiner should provide an opinion with 
respect to each additional acquired 
psychiatric disorder found to be 
present, if any, whether it represents 
a progression of the previously 
diagnosed PTSD or a separate disorder.  
If it is determined to represent a 
separate disorder, the examiner should 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to service or was caused or 
worsened by service-connected 
disability.  

The rationale for all opinions 
expressed must also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


